Case 1:19-cr-00101-LEW Document 67 Filed 09/21/20 Page 1 of 1             PageID #: 153




                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE

 UNITED STATES OF AMERICA                     )
                                              )
 V.                                           )   1:19-CR-101-LEW
                                              )
 LEANZA BONEY,                                )
                                              )
                      Defendant               )


      THIRD ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE
                            RELEASE

       On August 13, 2020, I granted Defendant Leanza Boney’s request for appointment

of counsel to assist him with his motion for compassionate release. Mr. Boney is serving

a 57-month term of imprisonment on a conviction for trafficking in controlled substances.

On August 31, 2020, counsel advocated for Mr. Boney’s release in a brief that emphasizes

Mr. Boney’s good behavior, criminal history category, and access to supportive family in

the event of early release. However, it is not apparent from the filings that counsel was

able to uncover any “extraordinary and compelling” justifications for modification of Mr.

Boney’s sentence. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13. Because of his young

age and the absence of any health condition making him particularly susceptible to the

virus, Mr. Boney’s motion for compassionate release (ECF No. 65) is DENIED.


       SO ORDERED.

       Dated this 21st day of September, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
